Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 04/01/2021, applicant(s) amend the application as follow:
	Claims amended: 1, 10 and 19
	Claims canceled: 2, 11 and 20
	Claims newly added: 21-23
	Claims pending: 1, 3-10, 12-19 and 21-23

Allowable Subject Matter
2.	Claims 1, 3-10, 12-19 and 21-23 are allowed.
	As to claims 1, 10 and 19, examiner agreed with applicant arguments filed on 04/01/2021 and further none of the cited reference(s) Bucchi alone or in combination either teach or suggest “converting the received graph database query into a recursive common table expression (CTE), wherein converting the received database query comprises converting a shortest path statement to a first recursive CTE in a direction defined in the shortest path statement and converting the shortest path statement into a second recursive CTE in an opposite direction defined in the shortest path statement; generating, based on the recursive CTE, multiple alternative processes for executing the recursive CTE; determining a cost associated with each multiple alternative processes; converting, based on the cost, one of the multiple alternative processes into a multi-step sequence; and executing, on a database, the multi-step sequence to retrieve a set of results in response to the received graph database query.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154